Citation Nr: 1014380	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-28 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 23, 
2005, for the award of a 10 percent disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  An August 2006 
rating decision awarded a 10 percent disability rating for 
bilateral hearing loss, effective November 23, 2005.  In 
August 2007, the Veteran requested an earlier effective date, 
which was denied in a November 2007 rating decision.  A 
notice of disagreement was filed in January 2008, a statement 
of the case was issued in September 2008, and a substantive 
appeal was received in September 2008.  The Veteran testified 
at a Board hearing in February 2010.


FINDINGS OF FACT

1.  On November 23, 2005, the Veteran filed a claim for an 
increased rating for bilateral hearing loss disability.

2.  It was not factually ascertainable prior to November 23, 
2005, that the rating criteria had been met for a compensable 
evaluation for bilateral hearing loss disability.


CONCLUSION OF LAW

An effective date prior to November 23, 2005, for the 
assignment of a 10 percent disability rating for bilateral 
hearing loss disability, is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA 
letter issued in May 2006 pertaining to his claim for an 
increased rating.  The letter predated the August 2006 rating 
decision.  See id.  Since the appellate issue in this case 
(entitlement to assignment of an earlier effective date) is a 
downstream issue from that of the award of an increased 
rating (for which the May 2006 VCAA letter was duly sent), 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  Nevertheless, in September 2007, the Veteran was 
issued another VCAA letter pertaining to his claim for an 
earlier effective date.  Collectively, the VCAA letters 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the 
evidence necessary to support a disability rating and 
effective date pertaining to his initial service connection 
claim.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The May 2006 and September 2007 letters have clearly 
advised the Veteran of the evidence necessary to substantiate 
his claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's original claim, the rating decision establishing 
service connection, VA examination reports, and private 
examination reports.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Earlier effective date

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

In September 1968, the Veteran filed a claim of service 
connection for "left ear hurts and I can't hear very well."  
A December 1968 rating decision (issued to the Veteran on 
January 6, 1969) granted service connection for 'defective 
hearing' assigning a noncompensable rating, effective August 
2, 1968.  The rating decision acknowledged the in-service 
audiometer readings and stated that exams previously 
scheduled had been cancelled.  In December 1968, the Veteran 
underwent a VA examination, which refers to a special ear 
examination.  In a January 1969 rating decision, the RO 
determined that no rating change was warranted.  Such rating 
decision was issued to the Veteran on January 29, 1969.  The 
Veteran did not file a notice of disagreement within the one 
year appeal period, thus the December 1968 and January 1969 
rating decisions are final.  38 U.S.C.A. § 7105.  

On November 23, 2005, the Veteran filed an increased rating 
claim pertaining to his "hearing disorder."  He submitted a 
private medical report showing audiogram findings from 
September 2004 and June 2005, and he underwent a VA 
examination in June 2006.  In the August 2006 rating 
decision, the RO awarded a 10 percent disability rating for 
bilateral hearing loss, effective November 23, 2005.  The 
effective date assigned corresponds to the date of receipt of 
the increased rating claim.  

The Veteran contends that he was not afforded a VA 
audiological examination at the time service connection was 
initially established per the December 1968 rating decision.  
But, again the Veteran did not express disagreement with the 
disability rating assigned in December 1968 and January 1969, 
and such rating decisions are final.  The RO's decisions are 
final and binding as to conclusions based on the evidence on 
file at the time.  See 38 C.F.R. § 20.1103.  The Veteran has 
not specifically alleged clear and unmistakable error in the 
RO's December 1968 or January 1969 rating decisions, and any 
claim of clear and unmistakable error is not presently before 
the Board.  While the Board expresses no opinion on the 
eventual success of such a motion, the proper way to assert 
error in a final decision would be through an allegation, 
brought to the RO, that a rating decision which addressed his 
hearing loss disability contained clear and unmistakable 
error.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 
1306, 1309 (Fed.Cir.2004).  However, clear and unmistakable 
error in the prior RO decision has not been alleged and is 
not before the Board.  Thus, in this case, the Veteran cannot 
"reach behind" the final rating decisions of record to 
establish an earlier effective date unless he alleges clear 
and unmistakable error.

In fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2009); 38 
C.F.R. 
§ 3.151 (2009).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2009).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2009).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2009).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The private medical report showing audiogram findings from 
September 2004 and June 2005, do not contain any notation 
from the examiner pertaining to the average pure tone 
thresholds or percentage of speech discrimination.  Per 
38 C.F.R. § 4.85(d), puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIA.  Thus, the Board has 
determined the puretone threshold averages based on the sum 
as described above.

In September 2004, puretone thresholds for the ears were as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

5
5
60
60
LEFT

5
60
75
70

The puretone average in the right ear is 32.5, rounded up to 
33, and the pure-tone average in the left ear is 52.5, 
rounded up to 53.  As speech discrimination scores are 
unavailable, the Board used Table VIA, which provides a 
numeric designation of hearing impairment based only on 
puretone threshold average.  The findings translate to level 
I hearing in the right ear and level III hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.  

In June 2005, puretone thresholds for the ears were as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

10
5
55
60
LEFT

10
60
70
70

The puretone average in the right ear is 32.5, rounded up to 
33, and the pure-tone average in the left ear is 52.5, 
rounded up to 53.  Again, as speech discrimination scores are 
unavailable, the Board used Table VIA, which provides a 
numeric designation of hearing impairment based only on 
puretone threshold average.  The findings again translate to 
level I hearing in the right ear and level III hearing in the 
left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.  

Turning to the question of whether the veteran submitted an 
informal claim prior to November 23, 2005, the Board finds 
that he did not under § 3.155 because no communication was 
filed prior to November 23, 2005, indicating the veteran's 
intent to apply for an increased rating for his service-
connected hearing loss.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  

With regard to the VA medical records providing a possible 
informal claim, there are no VA records reflecting treatment 
for hearing loss that are dated between 1969 (the dated of 
the previous adjudication) and November 23, 2005, the date 
his application for an increased rating was received, and 
certainly no VA records showing that it was factually 
ascertainable that an increase in disability had occurred.  
Thus, even if there were any treatment records that could be 
construed as an informal claim, pursuant to 38 C.F.R. § 
3.157, there was no basis for establishing an effective date 
earlier than November 23, 2005, for a higher rating.

The medical evidence that is of record for the one year 
period prior to November 23, 2005, specifically the June 2005 
audiogram results, does not support a compensable disability 
rating for bilateral hearing loss disability.  Moreover, the 
medical evidence of record outside the one year window also 
does not support a compensable disability rating for 
bilateral hearing loss disability.  There is otherwise no 
medical evidence relating to the bilateral hearing loss 
disability until his June 2006 VA examination, which occurred 
after the filing of his claim for increased disability.  
There is clearly nothing of record suggesting that it was 
factually ascertainable that his service-connected disability 
had increased in severity in the year prior to November 23, 
2005.  Accordingly, an effective date prior to November 23, 
2005, for a 10 percent disability rating for bilateral 
hearing loss disability is clearly not warranted.


ORDER

Entitlement to an effective date earlier than November 23, 
2005 for the award of a 10 percent disability rating for 
bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


